              Case 3:20-cv-05576-RSL Document 26 Filed 12/16/20 Page 1 of 3



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      JEFFREY HAINES,
                                                               Cause No. C20-5576RSL
 9
                             Plaintiff,

10
                  v.                                           ORDER GRANTING IN PART
                                                               LEAVE TO AMEND COMPLAINT
11
      CITY OF CENTRALIA, et al..,

12
                             Defendants.

13

14
            This matter comes before the Court on plaintiff’s “Motion for Leave to Amend
15

16   Complaint.” Dkt. # 16. Courts “should freely give leave [to amend] when justice so requires.”

17   Fed. R. Civ. P. 15(a)(2). There is a “strong policy in favor of allowing amendment” (Kaplan v.
18   Rose, 49 F.3d 1363, 1370 (9th Cir. 1994)), and “[c]ourts may decline to grant leave to amend
19
     only if there is strong evidence of undue delay, bad faith or dilatory motive on the part of the
20
     movant, repeated failure to cure deficiencies by amendments previously allowed, undue
21
     prejudice to the opposing party by virtue of allowance of the amendment, or futility of
22

23   amendment, etc.” (Sonoma County Ass’n of Retired Employees v. Sonoma County, 708 F.3d

24   1109, 1117 (9th Cir. 2013) (internal quotation marks and alterations omitted)). The underlying
25   purpose of Rule 15 is “to facilitate decision on the merits, rather than on the pleadings or
26
     technicalities.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).
27
     ORDER GRANTING IN PART
28   LEAVE TO AMEND COMPLAINT - 1
              Case 3:20-cv-05576-RSL Document 26 Filed 12/16/20 Page 2 of 3



 1          Having considered the proposed amended complaint, the Court finds that leave to amend
 2   should be granted in part. In his initial and amended complaints, plaintiff sought damages for
 3
     unlawful incarceration, due process violations, and the deprivation of his right to counsel: no
 4
     legal theories were specified. Dkt. # 1-1 at 2; # 8 at 2. In the proposed amendment, plaintiff adds
 5

 6   a claim for “damages for violation of plaintiff’s federal and Washington state constitutional

 7   rights; and any other and further relief supported by the pleadings and evidence and approved by
 8   the court.” Dkt. # 16-1 at 3.
 9
            Washington law contains no counterpart to 42 U.S.C. § 1983, which creates a civil
10          cause of action for violations of the United States Constitution by persons acting
11          under color of state law. Sisley v. City of Seattle, 179 Wn. App. 1021 (2014).
            Washington courts have consistently rejected invitations to establish a cause of
12
            action for damages based upon constitutional violations. Blinka v. Wash. State Bar
13          Ass’n, 109 Wash. App. 575, 578 (2001).
14
     Peltier v. Sacks, 328 F. Supp.3d 1170, 1185 (W.D. Wash. 2018). Thus, to the extent plaintiff
15
     seeks to add a claim for damages for violations of the Washington state constitution, the
16
     amendment would be futile and will not be permitted.
17

18          Defendants’ objections based on prejudice are overruled. The fact that defendants chose

19   to file a motion for summary judgment one month after removing the case to federal court and
20   before a case management schedule was established does not make plaintiff’s request to amend
21
     untimely, preclude discovery or the further procedural development of the case, or otherwise
22
     prejudice defendants’ ability to defend this litigation.
23

24

25          For all of the foregoing reasons, plaintiff’s motion for leave to amend (Dkt. # 16) is

26   GRANTED in part. Plaintiff may, within twenty-one days of the date of this Order, file a second
27
     ORDER GRANTING IN PART
28   LEAVE TO AMEND COMPLAINT - 2
             Case 3:20-cv-05576-RSL Document 26 Filed 12/16/20 Page 3 of 3



 1   amended complaint substantially in the form of Dkt. # 16-2 but deleting the phrase “and
 2   Washington state” from page 3, line 2.
 3

 4

 5         Dated this 16th day of December, 2020.
 6

 7                                            Robert S. Lasnik
                                              United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING IN PART
28   LEAVE TO AMEND COMPLAINT - 3
